Pardee, J.
In 1875 the town of New Haven by virtue of Gen. Statutes, page 214, section two, had power to appoint a committee which could designate suitable places for planting or cultivating oysters in the navigable waters within the limits of the town. At the same time the selectmen of the town of East Haven had exclusive authority to designate for the like use the navigable waters included within a boundary line commencing upon the line of division in East Haven River between East Haven and Branford, opposite low water mark, and extending thence southerly along the line of division between the navigable waters of East Haven and Branford, to the intersection of a line so drawn as to cross the centers of Stony Island and Southwest Ledge; thence westerly along the last mentioned line to Southwest Ledge; thence northwesterly by a direct line to the line of division between the navigable waters of East Haven and Orange; thence northerly along the last mentioned line of division to a point west of the southerly limit of Morris Oove; thence easterly by the shortest line to low water mark.
*446The plaintiff claimed title to the locus in quo from a designation from the selectmen of East Haven, dated June 12th, 1875, to E. G. Bates and others, and by them transferred to him.
In 1877 the legislature passed the following special resolution:—“Besolved by this Assembly, that that part of the boundary line between the towns of New Haven and East Haven which lies south of a line drawn due west from the south7west corner of the fortification on the east side of New Haven harbor, called Fort Hale, shall be and remain as follows:—a straight line commencing at a point four hundred and thirty yards due west from the western extremity of the shore at low water mark, west of the south-west corner of the fortification aforesaid and running southwesterly through, and three-fourths of a mile below, a point two hundred and thirty yards due west of the westerly extremity of Southwest Ledge, as shown upon the map of New Haven harbor made by the United States Coast Survey, and published in 1872. Nothing herein contained shall operate to affect in any manner any question of boundaries between the towns of New Haven and Orange.” Private Acts of 1877, page 107.
The plaintiff also claimed title from a designation dated June 22d, 1877, by the selectmen of East Haven, acting under this resolution and under a public act passed in 1877, (Session Laws of 1877, p. 200, ch. 95,) to George A. Cook and others, and by them transferred to him.
The defendants claimed title to it from a designation made on August 25th, 1875, by the committee of New Haven, to Sidney F. Smith and others, and by them transferred to the defendants.
By the charter of 1662 Charles II. granted lands to the corporate freemen of the colony of Connecticut. With these lands, under the name of “ royalties,” went the royal title to the shores of the sea. The grant in 1685 from the General Assembly to the proprietors of New Haven was in effect of land bounded upon the shore; it did not undertake to convey the title of the colony to the shores of the sea. Therefore, so far forth as territorial proprietorship is concerned, New *447Haven terminated at high water mark, between Stony River on the east and Oyster River on the west, following the indentations of the coast, crossing the bay or harbor upon a line drawn between the points upon opposite shores, from one of which objects and actions can be discerned by the naked eye upon the other. At the revolution the title to the shores of the sea passed from the corporate freemen of the colony to the people of the state, and in them remains the proprietorship of fisheries, shell and floating, in its navigable waters. Towns have no ownership in or control over them. The legislature alone can create an individual proprietorship in them. This it can do directly, or through a committee, general or special, or by any other method satisfactory to itself.
The state enforces public and private justice over territory below high water mark by service of process there through the instrumentality of the town at whose front such service may become necessary, except in cases of special provision to the contrary. For this purpose lines called lines of division between towns and counties are considered as extending through navigable waters, being meridional lines drawn from the termini of lines separating territorial proprietorship in towns to the line between Connecticut and New York in Long Island Sound.
In the act cited and in others referring to the allotment of territory to individuals for oyster planting, the legislature, while recognizing the existence of boundary lines between towns in waters outside of territorial proprietorship, and making such lines of separation between private proprietorship existing by its grant, has omitted to locate them by fixed monuments. The line between East Haven and Bran-ford is described as extending from a point at low water mark “ southerly;” the line between East Haven and Orange as running “northerly.” We are not to presume that the legislature intended to have any element of uncertainty as to their course, but that it used these words as having a precise signification by reason of the rule of law which makes boundary lines thus described, there being no word or monu*448ment deflecting them, due north and south lines. Thus, in Brandt ex dem. Walton v. Ogden, 1 Johns. R., 156, it was determined that “the term northerly in a grant, where there is no object to direct its inclination to the east or to the west, must be construed to mean north, and there being no object to control, it must be a due north line.'” See also Jackson ex dem. Woodworth v. Lindsay, 3 Johns. R., 86, and Jackson ex dem. Clark v. Reeves, 3 Caines R., 293.
And as it is a matter of common knowledge that since the passage of these acts the agents of the state making grants upon valuable consideration, and individuals taking them, have recognized this rule, we find no occasion for substituting another.
And we believe that prior to the passage of these acts this rule of a meridional line had been recognized whenever there had been occasion therefor in the administration of public and private justice. Moreover, as the shore line of this state may be said to be practically east and west in its general course, the meridional line alone gives to each town its due proportion of navigable waters; it alone can be extended without intersection and consequent confusion.
In 1785 East Haven was carved from New Haven and incorporated as a town; it borders upon Branford eastwardly, upon the Sound southwardly, and upon the bay and harbor of New Haven and E.ast River westwardly. In 1803 the legislature defined the separating line of territorial proprietorship between New Haven and East Haven as passing from the mouth of East River along the middle of the channel of the bay or harbor to an intersection with the line drawn from the shore of one town to that of the other, between points from one of which objects and actions can be seen by the naked eye from the other, which point of intersection as it existed in 1803 is to be fixed by the jury. From that point to the southern boundary of the state the western limit tq navigable watery over which the state thereafter administered public and private justice through the instrumentality of East Haven, and consequently the western limit to the navigable waters of that town within the meaning of the statute *449permitting an allotment of ground to individuals for the .cultivation of oysters, is a meridional line.
We are not permitted to avoid the determination of the question as to the course of the lines separating what are denominated the navigable waters of the towns by accepting the suggestion that the act encouraging the planting or cultivation of oysters is to be confined in its operation to waters within lines of territorial proprietorship; that is, to waters within lines drawn from point to point in the respective towns, from one of which objects can be discerned by the eye upon the other. For one section speaks of the navigable waters of East Haven and Branford, which are upon a line drawn through Stony Island and Southwest Ledge. Now this line is about a mile from the nearest headland in East Haven or Branford; it is in Long Island Sound, far outside of territory the proprietorship of which was first in New Haven and then in East Haven by grant from the General Assembly. And the act in another section recognizes, for the purpose of allotment of territory, the existence of a line extending south through and beyond the line drawn through Stony Island and Southwest Ledge to an indefinite distance into Long Island Sound, as being a line which at every point through its whole extent separates navigable waters of East Haven from those of Branford. Again the navigable waters of the town of Orange are spoken of in another section as extending at least to a point south of a line drawn west from the southernmost point of Morris Cove. These furnish convincing evidence of legislative intent to include waters outside of territorial proprietorship, and since the enactment of this law the agents of the state have granted and taken pay for allotments outside of such line, and the purchasers have occupied them.
The statute before referred to (Gen. Statutes, p. 214, sec. 2,) authorizes any town to designate by a committee suitable places in the navigable waters thereof for the planting or cultivation of oysters. Section sixth of the same statute gives specific directions for the action of these committees, when under the power granted in the second section they *450designate portions of the navigable waters between Fort Hale and Long Island Sound. Hereby the legislature which enacted the law declared that it included in the term “ navigable waters in a town,” waters which extend as far southwardly as Long Island Sound. It is made certain therefore, so far as the four towns of New Haven, East Haven, Bran-ford and Orange are concerned, that in the act in question the legislature intended to and did include in the expression “ navigable waters of each of those towns,” waters bordering upon and within the Sound; and there is no foundation for the presumption that it intended a different meaning for other towns. Be that as it may, the specifically expressed meaning covers the locus in quo.
Again, the first section of the same statute restricted the power of designation by East Haven of navigable waters of the town on the south, by the east and west line through Stony Island and Southwest Ledge. The act of 1877 (Session Laws of 1877, p. 200,) removes the restriction, and the town is authorized to designate places in the “navigable waters of this state” south of that line. There can be no significance in this change of expression from the “ navigable waters of the town” to the “navigable waters of the state.” It is a mere-accident of language; for no statute, no principle of law or rule of interpretation, creates any distinction in this respect between the waters north and those south of this arbitrary line; and we are not to presume that the legislature intended to establish one which has no foundation in law or reason. And the 21st section of the same act punishes persons taking oysters from any place designated by the ¡committee of Branford within two miles of the shore.
The jury were instructed that the south limit of the ancient town of New Haven by the patent of 1685 was a straight line running from the mouth of Oyster River to the mouth of Stony River; that in 1875 the territory outside of that line was not included in any town; yet that the proper authorities of the towns of East Haven and New Haven then had an implied jurisdiction to designate ground for oyster purposes outside of town limits, but reasonably adjacent to *451the front of such towns on the Sound, and following, outside of such limits, the boundary line between the towns extended below such limits. Eor the purpose of determining whether the locus in quo was in 1875 under the implied jurisdiction of New Haven or that of East Haven, the court gave in effect the following instructions to the jury as to the extension of the line separating these towns beyond the line drawn from Oyster River to Stony River, namely—If from off Fort Hale to the last mentioned line the dividing line is straight, it is to be prolonged directly beyond that line; but if it is not straight at or near its junction with the Oyster River and Stony River line, the jury are to follow it back a reasonable distance, get its general course and direction, and prolong it in such direction below the Oyster River line. For reasons hereinbefore given there is error in these instructions.
The court also instructed the jury to consider the first section of the statute “ as a legislative declaration and primd facie proof that the west boundary line of East Haven comes down the harbor so as to lie to the northwesterly of Southwest Ledge, and the jury were not at liberty to find that such west boundary line comes down the harbor in such a way as to be due north, or northeasterly or easterly of Southwest Ledge, unless upon very clear and Satisfactory proof to that effect;” and secondly, that it was for the jury to locate the territory therein described, but that “the same, with the territory above it, belonged to East Haven, and that if the divisional line claimed by- the defendants was through this territory the jury could not adopt and must disregard such line; for no divisional line between two towns could run through the territory of one of the towns.” The statute states that a straight line drawn northwesterly from Southwest Ledge will strike a point where the navigable waters of East Haven and Orange meet. In effect the jury were told, first, that the fact that the legislature made the statement is in law primd facie proof of its truth; secondly, that it is conclusive proof. In this there is error. The statute was not enacted for the purpose of changing, defining, or establishing town boundary lines; no such effect is to be given to *452it by construction. Tile statement is therefore without the power of an enactment, and, as a declaration, is without force.
Concerning this statute the jury were further instructed “ that it will be presumed that the legislature would not have given the East Haven authorities jurisdiction over grounds in Long Island Sound in front of New Haven territory, and therefore it will be presumed that the territory above said limits, from some point northwesterly of Southwest Ledge, in 1870 belonged territorially to East Haven.” There is error in this. As it is within the power of the legislature to place the shell fisheries in all of its navigable waters under the control of a committee resident in any one town, the statute furnishes no basis for a presumption as to the location of town lines.
A new trial is advised.
In this opinion Park, C. J., Loomis and Granger, Js., concurred.